Case 1:16-cr-20726-RNS Document 137 Entered on FLSD Docket 05/14/2021 Page 1 of 3




                             United States District Court
                                       for the
                             Southern District of Florida

   United States of America,              )
   Plaintiff                              )
                                          )
                                            Criminal Case No. 16-20726-CR-
   v.                                     )
                                            Scola
                                          )
   James Bell,                            )
   Defendant.                             )

                 Order Denying Motion for Compassionate Release
         This matter is before the Court upon the Defendant James Bell’s motion
  to reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons set
  forth below, the Court denies the Defendant’s motion (ECF No. 130).
         The Defendant was indicted in the Southern District of Florida on
  September 23, 2016 for one count of possession of a firearm and ammunition
  by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). (ECF No. 1.) After
  jury trial began, the Defendant entered into a plea agreement and plead guilty
  to the count in the indictment. (ECF Nos. 48, 93.) Following his plea, the
  defendant was sentenced to 264 months’ incarceration, of which he has served
  about 60 months—or 23%—of his sentence. (ECF No. 67; ECF No. 136, at 1.)
  The Defendant seeks compassionate release on the basis that he has
  hypertension, a weak heart, and poor vision, and because he already tested
  positive for COVID-19 in November 2020 and therefore believes he has a high
  risk of contracting COVID-19 for a second time. (ECF No. 136, at 1.)
         Section 3582 allows the Court to consider a defendant’s motion for
  compassionate release “after the defendant has fully exhausted all
  administrative rights to appeal a failure of the Bureau of Prisons . . . to bring a
  motion on the defendant's behalf or the lapse of 30 days from the receipt of
  such a request by the warden of the defendant's facility, whichever is earlier.”
  18 U.S.C.A. § 3582(c)(1)(A). While it is unclear whether the Defendant his
  administrative remedies, the government does not appear to contest that he
  has, so for purposes of this motion, the Court assumes that the Defendant’s
  administrative remedies have been exhausted.
         The Court now turns to the relevant Sentencing Guidelines Policy
  Statement, which states the Court “may reduce a term of imprisonment . . . if,
  after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent they
  are applicable, the court determines that . . . extraordinary and compelling
Case 1:16-cr-20726-RNS Document 137 Entered on FLSD Docket 05/14/2021 Page 2 of 3




  reasons warrant a reduction.” § 1B1.13. The Court must also find that the
  defendant “is not a danger to the safety of any other person or to the
  community, as provided in 18 U.S.C. § 3142(g).” Id. at policy stmt. Based on
  this framework, in order to qualify for compassionate release, the Court must
  find extraordinary and compelling reasons warrant the Defendant’s release,
  find that he is not a danger to the community, and consider the factors in 18
  U.S.C. § 3553(a).
         The Court first examines whether the Defendant has established
  extraordinary and compelling circumstances warranting his early release. In
  his motion, the Defendant states he is 56 years of age, suffers from
  hypertension, a weak heart, poor vision, and has already contracted COVID-19
  and therefore believes he is at a high risk of contracting the virus again. The
  Court does not agree that these conditions present extraordinary and
  compelling circumstances warranting compassionate release. The Defendant
  has already contracted COVID-19 but did not have a severe case of the illness.
  Moreover, vaccinations will soon be available to all inmates—52% percent of all
  inmates at the Defendant’s facility have already been vaccinated, not inclusive
  of those inmates who have declined vaccination. (ECF No. 136, at 5.) As a
  COVID-19 vaccine will soon be available to the Defendant and due to the
  decreased likelihood the Defendant will contract COVID-19 a second time
  because he has already contract the illness, the Court finds compassionate
  release is not warranted.
         As the Court finds the Defendant has failed to establish extraordinary
  and compelling circumstances, the Court need not consider the § 3553(a)
  factors or whether the Defendant’s release would pose a danger to the
  community. Nonetheless, the Court notes that the Defendant has a number of
  prior convictions, including: a 1983 conviction for robbery where the Defendant
  violated his probation and received a 366 day prison sentence; a 1986
  conviction for possession of a firearm by a felon for which he received a 366
  day prison sentence which would run concurrent with his robbery sentence; a
  1988 conviction for trafficking in cocaine and possession of a firearm by a
  felon, for which he received a 42 month prison sentence; a conviction for
  second degree murder in 1990, for which he received an 11 year prison
  sentence; a 1996 conviction for possession of a firearm by a felon, for which he
  received a sentence of 3 years in prison; a 1997 conviction for resisting an
  officer with violence and possession of a firearm by a felon, for which he
  received a sentence of 10 years in prison, and a 2010 conviction for possession
  of marijuana with intent to distribute, for which he received 366 days in
  prison. The Court notes that while the Defendant was only charged with
  possession of a firearm in the instant case, the Defendant shot someone in the
Case 1:16-cr-20726-RNS Document 137 Entered on FLSD Docket 05/14/2021 Page 3 of 3




  face at close range and while that person survived, the victim did not want to
  be a witness in the case. Accordingly, under the § 3553(a) factors, a lengthy
  prison sentence is needed to deter this Defendant and protect society. Based on
  his numerous prior convictions involving firearms and violence, the Defendant
  has failed to establish that his release would not pose a danger to the
  community.
        For the reasons stated above, the Court denies the Defendant’s motion
  for compassionate release (ECF No. 130).
        Done and ordered at Miami, Florida, on May 13, 2021.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
